DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
In view of Applicant’s amendments to Claim 1, the rejection of Claims 1-9 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.


Allowable Subject Matter
Claims 1-18, 22, and 23 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art of Record, including Lee and Adiletta does not teach, suggest, nor render obvious the limitations including:
“at least one USB driver configured to communicate with the USB dongle using inter-integrated circuit (I2C) signals that are not rendered in the first code, the USB driver being communicatively coupled to the application and the application in turn being communicatively coupled to the USB dongle, such that the USB dongle and USB driver communicate only through the application” (as required by Claim 1) and
“execute at least one JAVA® application (JA) configured to provide digital television functionality; and execute the JA to pass inter-integrated circuit (I2C) signals between a universal serial bus (USB) dongle and a USB driver configured to control the USB dongle, the USB driver1168-962AM3CASE NO.: SYP334586US01PATENTSerial No.: 16/855,515April 22, 2020April 14, 2022 Page 4communicating with the USB dongle only through the JA” (as required by Claim 10).
At most, the combination of Lee and Adiletta demonstrate a USB driver communicating with a USB dongle by way of a middleware application; however, the communicating can not be shown to be “only through” the application.  In particular, Lee at Figure 11 provides for ATSC USB Device 488 in communication with Middleware 120 by way of USB Drivers 452, 454, and 470.  Adiletta provides a general teaching of communication between a USB Dongle and a USB Driver is using I2C by way of I2C Auxiliary Interface 3318 to communicate with devices coupled to USB Connector 3300 (as described in [0243]).  However, Adiletta does not cure the deficiencies of Lee with respect to communication only through the application, as claimed.  Additionally, Heagdorens (US 2016/0381179 A1) teaches a method and system for connecting a USB-dongle to a client device, including attachment to only one USB driver (as described in [0063]).  However, Heagdorens does not describe the technique in sufficient detail as to demonstrate the USB driver communicating with the USB dongle only through an application, as required by Claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426         


/AN SON P HUYNH/Primary Examiner, Art Unit 2426             

September 2, 2022